Case reserved. The charter of the Detroit and Pontiac Rail Road Company, (S. L. 1834, p. 44, § 11,) provides for the summoning of a jury of eighteen freeholders of the county to assess the value of property required in the construction of the railroad, in cases where the corporation cannot agree with the owner; and that, on the attendance of the jury in obedience to the summons, each party, or, in the absence of either party, the sheriff for such absent parly, may strike from the panel the names of three of the jurors, and the remaining twelve, being duly sworn, shall act as a jury of inquest of damages, &c.
On an inquest had under this provision of the charter, after six jurors had been stricken from the panel of eighteen — three of them by the corporation, and three by the sheriff, for the owner of the property, who did not attend —one of the remaining twelve stated th at he was not a freeholder; and thereupon he was set aside, and one of the six who had been previously stricken from the panel *368was re-summoned by the sheriff, and, with the other eleven, proceeded to make inquest of the damages, &c.
Held, that the inquest was irregular, and ought not to be confirmed by the circuit court; the sheriff having exceeded his authority in re-summoning the juror who had been previously stricken from the panel. Gilbert v. Columbia Turnpike Co., 3 John. Ca. 107; Rex v. Croke, 1 Cowp. 32; Rex v. Manning, 1 Burr. 377; Rex v. Mayor, &c. of Liverpool, 4 Id. 2244.